Exhibit 10.3

Execution Version

REGISTRATION RIGHTS AGREEMENT

THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made and entered into
as of June 9, 2015, by and between PennTex Midstream Partners, LP, a Delaware
limited partnership (the “Partnership”), PennTex Midstream Partners, LLC, a
Delaware limited liability company (“PennTex Development”), and MRD WHR LA
Midstream LLC, a Delaware limited liability company (“MRD WHR”).

WHEREAS, in connection with the Partnership’s initial public offering and the
transactions related thereto, the Partnership has agreed to provide the
registration and other rights set forth in this Agreement for the benefit of
PennTex Development and MRD WHR.

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and for good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged by each party hereto, the parties
hereby agree as follows:

ARTICLE I.

DEFINITIONS

Section 1.01 Definitions. Capitalized terms used herein without definition shall
have the meanings given to them in the First Amended and Restated Agreement of
Limited Partnership of PennTex Midstream Partners, LP dated June 9, 2015, as
amended from time to time (the “Partnership Agreement”). The terms set forth
below are used herein as so defined:

“Adverse Effect” has the meaning given to such term in Section 2.03(b).

“Affiliate” means, with respect to a specified Person, directly or indirectly
controlling, controlled by, or under direct or indirect common control with such
specified Person. For the purposes of this definition, “control” means the power
to direct or cause the direction of the management and policies of such Person,
directly or indirectly, whether through the ownership of voting securities, by
contract or otherwise.

“Agreement” has the meaning given to such term in the introductory paragraph.

“Commission” has the meaning given to such term in Section 1.02.

“Common Units” means common units representing limited partner interests in the
Partnership.

“Demand Notice” means a request from any Holder to the Partnership to
(a) prepare and file with the Commission a Registration Statement pursuant to
Section 2.01 or (b) effectuate a Secondary Offering pursuant to Section 2.02(a),
as applicable.

“Effectiveness Period” has the meaning given to such term in Section 2.01.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

“General Partner” means PennTex Midstream GP, LLC, the general partner of the
Partnership, or any successor general partner of the Partnership.

“Holder” means the record holder of any Registrable Securities, including any
transferee of Registrable Securities pursuant to Section 2.10.

“Holder Group” means, collectively, a group consisting of one or more Holders
that holds Registrable Securities as of the date of this Agreement or
subsequently receives Registrable Securities as a transferee of such Holders or
their respective transferees pursuant to Section 2.10. As of the date of this
Agreement, there are three initial Holder Groups, consisting of (i) PennTex
Development, (ii) MRD WHR (MRD) and (iii) MRD WHR (WHR).

“Losses” has the meaning given to such term in Section 2.08(a) of this
Agreement.

“Managing Underwriter” means, with respect to any Underwritten Offering, the
lead book-running manager of such Underwritten Offering.

“MRD WHR” has the meaning given to such term in the introductory paragraph.

“MRD WHR (MRD)” means MRD Midstream LLC.

“MRD WHR (WHR)” means WHR Midstream LLC.

“Partnership” has the meaning given to such term in the introductory paragraph.

“PennTex Development” has the meaning given to such term in the introductory
paragraph.

“Person” means any individual, corporation, partnership, voluntary association,
partnership, joint venture, trust, limited liability partnership, unincorporated
organization, government or any agency, instrumentality or political subdivision
thereof, or any other form of entity.

“Piggyback Notice” has the meaning given to such term in Section 2.03(a).

“Piggyback Registration” has the meaning given to such term in Section 2.03(a).

“Primary Offering” has the meaning given to such term in Section 2.02(b).

“Primary Units” has the meaning given to such term in Section 2.02(b).

“Redemptee” has the meaning given to such term in Section 2.02(b).

“Redemption” has the meaning given to such term in Section 2.02(b).

“Redemption Demand Notice” has the meaning given to such term in Section
2.02(b).

“Registrable Securities” means the aggregate number of Common Units and
Subordinated Units issued (or issuable) to PennTex Development and MRD WHR in
connection

 

2



--------------------------------------------------------------------------------

with the completion of the Partnership’s initial public offering, including any
Common Units issuable upon the conversion of the Subordinated Units owned by
PennTex Development and MRD WHR, which Registrable Securities are subject to the
rights provided herein until such rights terminate pursuant to the provisions
hereof, and including any such Common Units transferred along with an assignment
of rights hereunder pursuant to Section 2.10.

“Registration Expenses” has the meaning given to such term in Section 2.07(b).

“Registration Statement” has the meaning given to such term in Section 2.01.

“Secondary Offering” has the meaning given to such term in Section 2.02(a).

“Securities Act” means the Securities Act of 1933, as amended.

“Selling Agent” has the meaning given to such term in Section 2.02(b).

“Selling Expenses” has the meaning given to such term in Section 2.07(b).

“Selling Holder” means a Holder who is selling Registrable Securities pursuant
to a registration statement.

“Shelf Registration Statement” means a registration statement of the Partnership
filed with the Commission on Form S-3 (or any successor form or other
appropriate form under the Securities Act) for an offering to be made on a
continuous or delayed basis pursuant to Rule 415 (or any similar rule that may
be adopted by the Commission) covering the Registrable Securities, as
applicable.

“Underwritten Offering” means an offering in which Common Units are sold to an
underwriter on a firm commitment basis for reoffering to the public or an
offering that is a “bought deal” with one or more investment banks.

Section 1.02 Registrable Securities. Any Registrable Security will cease to be a
Registrable Security (a) at the time a registration statement covering such
Registrable Security has been declared effective by the Securities and Exchange
Commission (the “Commission”), or otherwise has become effective, and such
Registrable Security has been sold or disposed of pursuant to such registration
statement; (b) at the time such Registrable Security has been disposed of
pursuant to Rule 144 (or any similar provision then in effect) under the
Securities Act; (c) with respect to Registrable Securities held by PennTex
Development or MRD WHR or their respective transferees in accordance with
Section 2.10, 10 years after PennTex Development or MRD WHR, as applicable,
ceases to be an Affiliate of the General Partner; (d) if such Registrable
Security is held by the Partnership or one of its subsidiaries; (e) at the time
such Registrable Security has been sold in a private transaction in which the
transferor’s rights under this Agreement are not assigned to the transferee of
such securities; or (f) if such Registrable Security has been sold in a private
transaction in which the transferor’s rights under this Agreement are assigned
to the transferee and such transferee is not an Affiliate of the General
Partner, two years following the transfer of such Registrable Security to such
transferee (as may be extended for any delays incurred pursuant to
Section 2.04).

 

3



--------------------------------------------------------------------------------

ARTICLE II.

REGISTRATION RIGHTS

Section 2.01 Demand Registration. Upon request from any Holder Group at any time
after the 180th day after the date hereof, the Partnership shall prepare and
file with the Commission a registration statement under the Securities Act
providing for the resale of the Registrable Securities, which may, at the option
of the Holder Group making such Demand Notice, be a registration statement that
provides for the resale of the Registrable Securities from time to time pursuant
to Rule 415 under the Securities Act (the “Registration Statement”). Within two
(2) business days of the receipt of the Demand Notice, the Partnership shall
give written notice of such Demand Notice to all Holders, and the Holders shall
have three (3) business days following receipt of such notice of the Demand
Notice from the Partnership to request through such Holder’s Holder Group
representative set forth in Section 3.01 in writing (including by electronic
mail) to the Partnership to be included as a seller of Registrable Securities in
such Registration Statement. The Partnership shall use its commercially
reasonable efforts to cause the Registration Statement to be declared effective
by the Commission as soon as reasonably practicable after the initial filing of
the Registration Statement. The Registration Statement shall provide for the
resale pursuant to any method or combination of methods legally available to,
and requested by, the Holders of any and all Registrable Securities covered by
such Registration Statement (including those elected to be included in such
Registration Statement following notice of a Demand Notice from the Partnership
pursuant to this Section 2.01). The Partnership shall use its commercially
reasonable efforts to cause the Registration Statement filed pursuant to this
Section 2.01 to be continuously effective, supplemented and amended to the
extent necessary to ensure that it is available for the resale of all
Registrable Securities by the Holders until all Registrable Securities covered
by such Registration Statement have ceased to be Registrable Securities (the
“Effectiveness Period”). The Registration Statement when effective (and the
documents incorporated therein by reference) shall comply as to form in all
material respects with all applicable requirements of the Securities Act and
shall not contain an untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading. As soon as practicable following the date that the
Registration Statement becomes effective, but in any event within two
(2) business days of such date, the Partnership shall provide the Holders with
written notice of the effectiveness of the Registration Statement. Each Holder
Group shall be limited to one (1) demand registration under this Section 2.01 in
any twelve-month period (provided, however, that there shall be no limit on the
number of Shelf Registration Statements that may be required by the Holders
hereunder), and the Partnership shall not be obligated to file more than one
(1) Registration Statement within 120 days after the effective date of any
Registration Statement filed by the Partnership. Once a Holder’s Registrable
Securities become eligible for resale without restriction and without the need
for current public information pursuant to any section of Rule 144 (or any
similar provision then in effect) under the Securities Act, assuming the Holder
of such Registrable Securities is not an affiliate (as defined in Rule 144(a)(1)
under the Securities Act) of the Partnership, the applicable Holder Group may,
at any time, request that the Partnership take such steps as are reasonably
necessary to deregister such Holder’s Registrable Securities. In connection with
such request, such Holder’s rights under this Agreement shall all be terminated,
including without limitation the right to demand an Underwritten Offering and
the right to participate in a Piggyback Registration, and such Holder shall no
longer be subject to any obligations under this Agreement, including without
limitation the obligation to enter into letter agreements with underwriters
pursuant to Section 2.12.

 

4



--------------------------------------------------------------------------------

Section 2.02 Underwritten and Redemptive Offerings.

(a) Request for a Secondary Offering. If one or more Holders constituting a
Holder Group collectively owns at least 2.0% of the outstanding Registrable
Securities of the Partnership and elect to dispose of Registrable Securities
having a market price, based on the last sales price of the Common Units as of
the trading date prior to the date of demand, of at least $25.0 million (subject
to adjustment pursuant to Section 3.04) the Partnership shall, upon the written
request by such Holder Group, retain underwriters in order to permit such
Holders to effect such sale through an Underwritten Offering (a “Secondary
Offering”). Within two (2) business days of the receipt of the Demand Notice,
the Partnership shall give written notice of such Demand Notice to all Holders,
and the Holders shall have three (3) business days following receipt of such
notice of the Demand Notice from the Partnership to request through such
Holder’s Holder Group representative set forth in Section 3.01 in writing
(including by electronic mail) to the Partnership to be included as a seller of
Registrable Securities in such Underwritten Offering. The obligation of the
Partnership to retain underwriters shall include the preparation and entry into
an underwriting agreement, in customary form, with the Managing Underwriter or
underwriters, which shall include, among other provisions, indemnities to the
effect and to the extent provided in Section 2.08 and taking all reasonable
actions as requested by the Managing Underwriter or underwriters to expedite or
facilitate the disposition of such Registrable Securities, including causing its
management to participate in a “roadshow” or similar marketing efforts.

(b) Request for Equity-Financed Redemption. In lieu of a Secondary Offering
pursuant to Section 2.02(a), the Partnership, upon the written request (the
“Redemption Demand Notice”) by a Holder Group (the “Redemptee” and collectively
the “Redemptees”), shall use commercially reasonable efforts to undertake an
equity financing consisting of (i) a public offering (including an Underwritten
Offering), (ii) a private placement or (iii) a combination of each (a “Primary
Offering”), in each case, of an equal number of Registrable Securities (the
“Primary Units”). The net proceeds (after Registration Expenses but before
Selling Expenses) of such Primary Offering will be used to redeem from each
Redemptee the number of Registrable Securities specified in each Redemptee’s
Redemption Demand Notice (the “Redemption”). The obligation of the Partnership
to undertake the Primary Offering shall include the preparation and filing of an
offering document, such as an offering memorandum or registration statement, as
applicable, as well as the preparation and execution of a purchase agreement or
underwriting agreement in customary form, which shall include, among other
provisions, indemnities to the effect and to the extent provided in Section 2.08
and taking all reasonable actions as are requested by the Managing Underwriter
or underwriters or placement agent (as applicable, the “Selling Agent”), or, if
no Selling Agent, the Redemptees, to expedite or facilitate the disposition of
Primary Units, including causing its management to participate in a “roadshow”
or similar marketing efforts.

(c) Limitation on Offerings. In no event shall the Partnership be required
hereunder to participate in more than an aggregate of two Primary Offerings or
Secondary Offerings in any 12-month period.

 

5



--------------------------------------------------------------------------------

(d) General Procedures. In connection with any Primary Offering or Secondary
Offering under this Agreement, the Partnership shall be entitled to select the
Selling Agent, if any. In connection with any Primary Offering under this
Agreement, the Partnership shall be obligated to enter into an underwriting
agreement or purchase agreement, as applicable, that contains such
representations, covenants, indemnities and other rights and obligations as are
customary.

(e) Withdrawal. If any (i) Selling Holder disapproves of the terms of a
Secondary Offering or (ii) Redemptee disapproves of the terms of a Primary
Offering, such Person may elect to withdraw its request that the Partnership
undertake such offering by written notice to the Partnership; provided, however,
that such withdrawal must be made at a time prior to the time of pricing of such
offering. No such withdrawal shall affect the Partnership’s obligation to pay
Registration Expenses, if applicable.

Section 2.03 Piggyback Rights.

(a) Participation. So long as a Holder has Registrable Securities, if the
Partnership proposes to file, whether for its own account or for the account of
the Holders: (1) a shelf registration statement (other than the Registration
Statement contemplated by Section 2.01) or (2) a registration statement other
than a shelf registration statement (other than a registration statement on Form
S-4 or S-8 or any successor forms thereto), including a registration statement
for a Secondary Offering or a Primary Offering as contemplated by
Section 2.02(a) or Section 2.02(b), respectively (each of (1) and (2), a
“Piggyback Registration”), then the Partnership shall give prompt written notice
(a “Piggyback Notice”) (including notice by electronic mail) to each Holder
holding at least $0.5 million of the then-outstanding Registrable Securities of
the Partnership (based on the last sales prices of the Common Units as of the
trading date prior to the date of the Piggyback Notice) regarding such proposed
registration, and such notice shall offer such Holders the opportunity to
include in such Piggyback Registration: (x) such number of Registrable
Securities as each such Holder may request, or (y) a number of Primary Units in
order to effect a Redemption of Registrable Securities as such Holder may
request. Each Piggyback Notice shall specify, at a minimum, the number and type
of securities proposed to be registered, the proposed date of filing of such
Piggyback Registration with the Commission, the proposed means of distribution,
the proposed Managing Underwriter or underwriters (if any and if known) and a
good faith estimate by the Partnership of the proposed minimum offering price of
such securities. Each such Holder shall make such request through such Holder’s
Holder Group representative set forth in Section 3.01 in writing to the
Partnership (including by electronic mail) within five (5) business days (or one
(1) business day in connection with any overnight or bought Underwritten
Offering) after the receipt of any such Piggyback Notice, which request shall
specify the number of Registrable Securities intended to be disposed of by such
Holder or the number of Registrable Securities such Holder intends to have
redeemed by the Partnership, and, subject to the terms and conditions of this
Agreement, the Partnership shall use its reasonable best efforts to include in
such Piggyback Registration all Registrable Securities held by such Holders
and/or a number Primary Units required to effect a Redemption of the Registrable
Securities requested by such Holders; provided, that if, at any time after
giving written notice of its intention to register equity securities and prior
to the effective date of the registration statement filed in connection with
such registration, the Partnership shall determine for any reason not to
register such equity securities, the Partnership may, at its election, give

 

6



--------------------------------------------------------------------------------

written notice of such determination within five business days thereof to each
Holder of Registrable Securities and, thereupon, shall not be obligated to
register any Registrable Securities or Primary Units in connection with such
registration (but shall nevertheless pay the Registration Expenses in connection
therewith), without prejudice, however, to the rights of the Holders of
Registrable Securities that a registration be effected under Section 2.01 or
Section 2.02.

(b) Priority. If in connection with an Underwritten Offering pursuant to
Section 2.02 or this Section 2.03, the Managing Underwriter shall advise the
Partnership that, in its reasonable opinion, the number of securities requested
and otherwise proposed to be included in such Underwritten Offering exceeds the
number which can be sold in such offering without an adverse effect on the
price, timing or distribution of the securities to be offered (an “Adverse
Effect”), then in the case of any such registration pursuant to Section 2.02 or
this Section 2.03, the Partnership shall include in such registration the number
of Registrable Securities that such Managing Underwriter advises the Partnership
can be sold without having such Adverse Effect, with such number to be allocated
(i) first to the Partnership, unless a Holder has initiated the Underwritten
Offering under Section 2.02 or elected to join the Underwritten Offering under
Section 2.02(a), and (ii) second, and if any, the number of included Registrable
Securities that, in the opinion of such Managing Underwriter, can be sold
without having such Adverse Effect, with such number to be allocated pro rata
among the Holders (or to the Partnership if a Holder initiates the Underwritten
Offering) that have requested to participate in such Underwritten Offering based
on the relative number of Registrable Securities then held by each such Holder
(provided that any securities thereby allocated to a Holder that exceed such
Holder’s request shall be reallocated among the remaining requesting Holders in
like manner).

Section 2.04 Delay Rights. If the General Partner determines that the
Partnership’s compliance with its obligations under this Article II would be
materially detrimental to the Partnership and its partners because such
registration would (a) materially interfere with a significant acquisition,
reorganization, financing or other similar transaction involving the
Partnership, (b) require premature disclosure of material information that the
Partnership has a bona fide business purpose for preserving as confidential or
(c) render the Partnership unable to comply with applicable securities laws,
then the Partnership shall have the right to postpone compliance with its
obligations to all but not less than all Holders under this Article II for a
period of not more than three months; provided, that such right pursuant to this
Section 2.04 may not be utilized more than once in any twelve-month period.

Section 2.05 Sale Procedures. In connection with its obligations under this
Article II, the Partnership will, as expeditiously as possible:

(a) prepare and file with the Commission such amendments and supplements to the
Registration Statement and the prospectus used in connection therewith as may be
necessary to keep the Registration Statement effective for the Effectiveness
Period and as may be necessary to comply with the provisions of the Securities
Act with respect to the disposition of all Registrable Securities or Primary
Units covered by such Registration Statement, as applicable;

(b) if a prospectus supplement, offering memorandum or similar marketing
document will be used in connection with the marketing of a Primary Offering or
Secondary Offering and the Selling Agent notifies the Partnership in writing
that, in the sole judgment of such Selling

 

7



--------------------------------------------------------------------------------

Agent, inclusion of detailed information in such prospectus supplement is of
material importance to the success of such offering, the Partnership shall use
its commercially reasonable efforts to include such information in such
prospectus supplement, offering memorandum or similar marketing document;

(c) furnish to each Selling Holder (i) as far in advance as reasonably
practicable before filing the Registration Statement or any other registration
statement contemplated by this Agreement or any supplement or amendment thereto,
upon request, copies of reasonably complete drafts of all such documents
proposed to be filed (including exhibits and each document incorporated by
reference therein to the extent then required by the rules and regulations of
the Commission) or use of a similar marketing instrument, and provide each such
Selling Holder the opportunity to object to any information pertaining to such
Selling Holder and its plan of distribution that is contained therein and make
the corrections reasonably requested by such Selling Holder with respect to such
information prior to filing the Registration Statement or such other
registration statement or supplement or amendment thereto or use of a similar
marketing instrument, and (ii) such number of copies of the Registration
Statement or such other registration statement and the prospectus included
therein and any supplements and amendments thereto or similar marketing
instrument as such Persons may reasonably request in order to facilitate the
public sale or other disposition of the Registrable Securities covered by the
Registration Statement or other registration statement;

(d) if applicable, use its commercially reasonable efforts to register or
qualify the Registrable Securities covered by the Registration Statement or the
Primary Units covered by any other registration statement contemplated by this
Agreement under the securities or blue sky laws of such jurisdictions as the
Selling Holders or, in the case of an Primary Offering or Secondary Offering,
the Selling Agent, shall reasonably request; provided, however, that the
Partnership will not be required to qualify generally to transact business in
any jurisdiction where it is not then required to so qualify or to take any
action that would subject it to general service of process in any jurisdiction
where it is not then so subject;

(e) promptly notify each Selling Holder and each Selling Agent, at any time when
a prospectus is required to be delivered under the Securities Act, of (i) the
filing of the Registration Statement or any other registration statement
contemplated by this Agreement or any prospectus or prospectus supplement to be
used in connection therewith, or any amendment or supplement thereto, and, with
respect to the such Registration Statement or any other registration statement
contemplated by this Agreement or any post-effective amendment thereto, when the
same has become effective; and (ii) any written comments from the Commission
with respect to any filing referred to in clause (i) and any written request by
the Commission for amendments or supplements to the Registration Statement or
any other registration statement contemplated by this Agreement or any
prospectus or prospectus supplement thereto;

(f) immediately notify each Selling Holder and/or the Selling Agent, at any time
when a prospectus is required to be delivered under the Securities Act, of:
(i) the happening of any event as a result of which the prospectus or prospectus
supplement contained in such Registration Statement or any other registration
statement contemplated by this Agreement or any post-effective amendment
thereto, as then in effect, includes an untrue statement of a material fact or
omits to state any material fact required to be stated therein or necessary to
make

 

8



--------------------------------------------------------------------------------

the statements therein not misleading (in the case of any prospectus contained
therein, in the light of the circumstances under which a statement is made);
(ii) the issuance or threat of issuance by the Commission of any stop order
suspending the effectiveness of the Registration Statement or any other
registration statement contemplated by this Agreement, or the initiation of any
proceedings for that purpose; or (iii) the receipt by the Partnership of any
notification with respect to the suspension of the qualification of any
Registrable Securities or Primary Units, as applicable, for sale under the
applicable securities or blue sky laws of any jurisdiction. Following the
provision of such notice, the Partnership agrees to, as promptly as practicable,
amend or supplement the prospectus or prospectus supplement or take other
appropriate action so that the prospectus or prospectus supplement does not
include an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading in the light of the circumstances then existing and to take such
other reasonable action as is necessary to remove a stop order, suspension,
threat thereof or proceedings related thereto;

(g) upon request and subject to appropriate confidentiality obligations, furnish
to each Selling Holder copies of any and all transmittal letters or other
correspondence with the Commission or any other governmental agency or
self-regulatory body or other body having jurisdiction (including any domestic
or foreign securities exchange) relating to any offering of Registrable
Securities;

(h) in the case of an Underwritten Offering, Primary Offering or Secondary
Offering, furnish upon request, (i) an opinion of counsel for the Partnership
dated the date of the closing under the underwriting agreement or purchase
agreement, as applicable and (ii) a “cold comfort” letter, dated the pricing
date of such offering (to the extent available) and a letter of like kind dated
the date of the closing under the underwriting agreement or purchase agreement,
as applicable, in each case, signed by the independent public accountants who
have certified the Partnership’s financial statements included or incorporated
by reference into the applicable registration statement, and each of the opinion
and the “cold comfort” letter shall be in customary form and covering
substantially the same matters with respect to such registration statement (and
the prospectus and any prospectus supplement included therein) as have been
customarily covered in opinions of issuer’s counsel and in accountants’ letters
delivered to the underwriters or placement agents in public offerings or private
placements, as applicable, of securities by the Partnership and such other
matters as the Selling Agent or Selling Holders, as applicable, may reasonably
request;

(i) otherwise use its commercially reasonable efforts to comply with all
applicable rules and regulations of the Commission, and make available to its
security holders, as soon as reasonably practicable, an earnings statement,
which earnings statement shall satisfy the provisions of Section 11(a) of the
Securities Act and Rule 158 promulgated thereunder;

(j) make available to the appropriate representatives of the Selling Agent or
Selling Holders, as applicable, access to such information and Partnership
personnel as is reasonable and customary to enable such parties to establish a
due diligence defense under the Securities Act;

 

9



--------------------------------------------------------------------------------

(k) cause all Registrable Securities or Primary Units, as applicable, registered
pursuant to this Agreement to be listed on each securities exchange or
nationally recognized quotation system on which similar securities issued by the
Partnership are then listed;

(l) use its commercially reasonable efforts to cause the Registrable Securities
or Primary Units, as applicable, to be registered with or approved by such other
governmental agencies or authorities as may be necessary by virtue of the
business and operations of the Partnership to enable the Selling Holders to
consummate the disposition of the Registrable Securities or to enable the
Partnership to consummate the disposition of the Primary Units;

(m) provide a transfer agent and registrar for all Registrable Securities or
Primary Units, as applicable, covered by the Registration Statement or any other
registration statement contemplated by this Agreement not later than the
effective date of such registration statement; and

(n) enter into customary agreements and take such other actions as are
reasonably requested by the Selling Holders or the Selling Agent, if any, in
order to expedite or facilitate the disposition of the Registrable Securities or
the Primary Units, as applicable.

Each Selling Holder, upon receipt of notice from the Partnership of the
happening of any event of the kind described in subsection (f) of this
Section 2.05, shall forthwith discontinue disposition of the Registrable
Securities by means of a prospectus or prospectus supplement until such Selling
Holder’s receipt of the copies of the supplemented or amended prospectus
contemplated by subsection (f) of this Section 2.05 or until it is advised in
writing by the Partnership that the use of the prospectus may be resumed, and
has received copies of any additional or supplemental filings incorporated by
reference in the prospectus.

Section 2.06 Cooperation by Holders. The Partnership shall have no obligation to
include in a registration statement pursuant to Section 2.01, a Secondary
Offering pursuant to Section 2.02(a) or in a Piggyback Registration pursuant to
Section 2.03(a), Registrable Securities of a Selling Holder who has failed to
timely furnish such information that, in the opinion of counsel to the
Partnership, is reasonably required in order for a registration statement or
prospectus supplement, as applicable, to comply with the Securities Act.

Section 2.07 Expenses.

(a) Expenses. The Partnership will pay all reasonable Registration Expenses of
the Registration Statement, Underwritten Offering, Primary Offering or Secondary
Offering, regardless of whether any sale of Registrable Securities or Primary
Units is consummated. Each Selling Holder shall pay all Selling Expenses in
connection with any sale of its Registrable Securities hereunder. In addition,
except as otherwise provided in Section 2.08, the Partnership shall not be
responsible for legal fees incurred by Holders in connection with the exercise
of such Holders’ rights hereunder.

(b) Certain Definitions. “Registration Expenses” means all expenses incident to
the Partnership’s performance under or compliance with this Agreement to effect
the registration of Registrable Securities or Primary Units on the Registration
Statement or any other registration statement contemplated by this Agreement
pursuant to Section 2.01 or Section 2.03 and/or in

 

10



--------------------------------------------------------------------------------

connection with a Primary Offering or Secondary Offering pursuant to
Section 2.02, and the disposition of such Registrable Securities or Primary
Units, as applicable, including, without limitation, all registration, filing,
securities exchange listing and securities exchange fees, all registration,
filing, qualification and other fees and expenses of complying with securities
or blue sky laws, fees of the Financial Industry Regulatory Authority, fees of
transfer agents and registrars, all word processing, duplicating and printing
expenses, any transfer taxes and the fees and disbursements of counsel and
independent public accountants for the Partnership, including the expenses of
any special audits or “cold comfort” letters required by or incident to such
performance and compliance. “Selling Expenses” means all underwriting discounts
and selling commissions or placement agency fees applicable to the sale of
Registrable Securities, or, with respect to a Redemption pursuant
Section 2.02(b), a reduction in the price at which Registrable Securities are
redeemed by the Partnership equal to the underwriting, fees, discounts,
commissions or placement agency fees applicable to the sale of Primary Units.

Section 2.08 Indemnification.

(a) By the Partnership.

(i) In the event of a registration of any Registrable Securities under the
Securities Act pursuant to this Agreement, the Partnership will indemnify and
hold harmless each Selling Holder participating therein, its directors,
officers, employees and agents, and each Person, if any, who controls such
Selling Holder within the meaning of the Securities Act and the Exchange Act,
and its directors, officers, employees or agents, against any losses, claims,
damages, expenses or liabilities (including reasonable attorneys’ fees and
expenses) (collectively, “Losses”), joint or several, to which such Selling
Holder, director, officer, employee, agent or controlling Person may become
subject under the Securities Act, the Exchange Act or otherwise, insofar as such
Losses (or actions or proceedings, whether commenced or threatened, in respect
thereof) arise out of or are based upon any untrue statement or alleged untrue
statement of any material fact (in the case of any prospectus, in light of the
circumstances under which such statement is made) contained in the Registration
Statement or any other registration statement contemplated by this Agreement,
any preliminary prospectus, prospectus supplement, free writing prospectus or
final prospectus contained therein, or any amendment or supplement thereof, or
arise out of or are based upon the omission or alleged omission to state therein
a material fact required to be stated therein or necessary to make the
statements therein (in the case of a prospectus, in light of the circumstances
under which they were made) not misleading, and will reimburse each such Selling
Holder, its directors, officers, employee and agents, and each such controlling
Person for any legal or other expenses reasonably incurred by them in connection
with investigating or defending any such Loss or actions or proceedings as such
expenses are incurred; provided, however, that the Partnership will not be
liable in any such case if and to the extent that any such Loss arises out of or
is based upon an untrue statement or alleged untrue statement or omission or
alleged omission so made in conformity with information furnished by such
Selling Holder, its directors, officers, employees and agents or such
controlling Person in writing specifically for use in the Registration Statement
or any other registration statement contemplated by this Agreement, or
prospectus or any amendment or supplement thereto, as applicable. Such indemnity
shall remain in full

 

11



--------------------------------------------------------------------------------

force and effect regardless of any investigation made by or on behalf of such
Selling Holder or any such directors, officers, employees agents or controlling
Person, and shall survive the transfer of such securities by such Selling
Holder.

(ii) In the event of a Primary Offering pursuant to Section 2.02(a) or a Primary
Offering effected through a Piggyback Registration pursuant to Section 2.03(a),
the Partnership will indemnify and hold harmless each Redemptee, its directors,
officers, employees and agents, and each Person, if any, who controls such
Redemptee within the meaning of the Securities Act and the Exchange Act, and its
directors, officers, employees or agents, against any Losses, joint or several,
to which such Selling Holder, director, officer, employee, agent or controlling
Person may become subject under the Securities Act, the Exchange Act or
otherwise, insofar as such Losses (or actions or proceedings, whether commenced
or threatened, in respect thereof) arise out of or are based upon any untrue
statement or alleged untrue statement of any material fact (in the case of any
prospectus, in the light of the circumstances under which such statement is
made) contained in the Registration Statement or any other registration
statement contemplated by this Agreement, any preliminary prospectus or
prospectus supplement, free writing prospectus or final prospectus or prospectus
supplement contained therein, any offering memorandum, or similar marketing
document, or any amendment or supplement thereof, or arise out of or are based
upon the omission or alleged omission to state therein a material fact required
to be stated therein or necessary to make the statements therein (in the case of
a prospectus, in the light of the circumstances under which they were made) not
misleading, and will reimburse each such Redemptee, its directors, officers,
employee and agents, and each such controlling Person for any legal or other
expenses reasonably incurred by them in connection with investigating or
defending any such Loss or actions or proceedings as such expenses are incurred;
provided, however, that the Partnership will not be liable in any such case if
and to the extent that any such Loss arises out of or is based upon an untrue
statement or alleged untrue statement or omission or alleged omission so made in
conformity with information furnished by such Redemptee, its directors,
officers, employees and agents or such controlling Person in writing
specifically for use in the Registration Statement or any other registration
statement contemplated by this Agreement, prospectus, offering memorandum, or
similar marketing document, or any amendment or supplement thereto, as
applicable. Such indemnity shall remain in full force and effect regardless of
any investigation made by or on behalf of such Redemptee or any such directors,
officers, employees agents or controlling Person, and shall survive the sale of
Primary Units by the Partnership.

(b) By Each Holder.

(i) Each Selling Holder agrees severally and not jointly to indemnify and hold
harmless the Partnership, its directors, officers, employees and agents and each
Person, if any, who controls the Partnership within the meaning of the
Securities Act or of the Exchange Act, and its directors, officers, employees
and agents, to the same extent as the foregoing indemnity from the Partnership
to the Selling Holders, but only with respect to information regarding such
Selling Holder furnished in writing by or on behalf of such

 

12



--------------------------------------------------------------------------------

Selling Holder expressly for inclusion in the Registration Statement or any
other registration statement contemplated by this Agreement, any preliminary
prospectus, prospectus supplement, free writing prospectus or final prospectus
contained therein, or any amendment or supplement thereto; provided, however,
that the liability of each Selling Holder shall not be greater in amount than
the dollar amount of the proceeds (net of any Selling Expenses) received by such
Selling Holder from the sale of the Registrable Securities giving rise to such
indemnification.

(ii) Each Redemptee agrees severally and not jointly to indemnify and hold
harmless the Partnership, its directors, officers, employees and agents and each
Person, if any, who controls the Partnership within the meaning of the
Securities Act or of the Exchange Act, and its directors, officers, employees
and agents, to the same extent as the foregoing indemnity from the Partnership
to the Redemptee, but only with respect to information regarding such Redemptee
furnished in writing by or on behalf of such Redemptee expressly for inclusion
in any registration statement contemplated by this Agreement, any preliminary
prospectus, prospectus supplement, free writing prospectus or final prospectus
contained therein, offering memorandum, or similar marketing document relating
to the Primary Units, or any amendment or supplement thereto; provided, however,
that the liability of each Redemptee shall not be greater in amount than the
dollar amount of the proceeds (net of any Selling Expenses) received by such
Redemptee from its pro rata share of the Redemption.

(c) Notice. Promptly after receipt by an indemnified party hereunder of notice
of the commencement of any action, such indemnified party shall, if a claim in
respect thereof is to be made against the indemnifying party hereunder, notify
the indemnifying party in writing thereof, but the omission to so notify the
indemnifying party shall not relieve it from any liability that it may have to
any indemnified party other than under this Section 2.08. In any action brought
against any indemnified party, it shall notify the indemnifying party of the
commencement thereof. The indemnifying party shall be entitled to participate in
and, to the extent it shall wish, to assume and undertake the defense thereof
with counsel reasonably satisfactory to such indemnified party and, after notice
from the indemnifying party to such indemnified party of its election so to
assume and undertake the defense thereof, the indemnifying party shall not be
liable to such indemnified party under this Section 2.08 for any legal expenses
subsequently incurred by such indemnified party in connection with the defense
thereof other than reasonable costs of investigation and of liaison with counsel
so selected; provided, however, that, (i) if the indemnifying party has failed
to assume the defense or employ counsel reasonably acceptable to the indemnified
party or (ii) if the defendants in any such action include both the indemnified
party and the indemnifying party and counsel to the indemnified party shall have
concluded that there may be reasonable defenses available to the indemnified
party that are different from or additional to those available to the
indemnifying party, or if the interests of the indemnified party reasonably may
be deemed to conflict with the interests of the indemnifying party, then the
indemnified party shall have the right to select a separate counsel and to
assume such legal defense and otherwise to participate in the defense of such
action, with the reasonable expenses and fees of such separate counsel and other
reasonable expenses related to such participation to be reimbursed by the
indemnifying party as incurred. Notwithstanding any other provision of this
Agreement, no indemnified party shall settle any action brought against it with
respect to which such indemnified party is entitled to indemnification hereunder
without the consent of the

 

13



--------------------------------------------------------------------------------

indemnifying party, unless the settlement thereof imposes no liability or
obligation on, and includes a complete and unconditional release from all
liability of, the indemnifying party and further, no indemnifying party shall
settle any action brought against any indemnified party with respect to which
such indemnified party is entitled to indemnification hereunder without the
consent of such indemnified party, unless the settlement thereof imposes no
liability or obligation on, and includes a complete and unconditional release
from all liability of, the indemnified party.

(d) Contribution. If the indemnification provided for in this Section 2.08 is
held by a court or government agency of competent jurisdiction to be unavailable
to any indemnified party or is insufficient to hold them harmless in respect of
any Losses, then each indemnifying party, in lieu of indemnifying such
indemnified party, shall contribute to the amount paid or payable by such
indemnified party as a result of such Loss in such proportion as is appropriate
to reflect the relative fault of the indemnifying party on the one hand and of
such indemnified party on the other in connection with the statements or
omissions that resulted in such Losses, as well as any other relevant equitable
considerations; provided, however, that in no event shall the Selling Holder or
Redemptee, as applicable, be required to contribute an aggregate amount in
excess of the dollar amount of proceeds (net of Selling Expenses) received by
such Selling Holder or Redemptee from the sale of Registrable Securities or
Redemption following a Primary Offering giving rise to such indemnification. The
relative fault of the indemnifying party on the one hand and the indemnified
party on the other shall be determined by reference to, among other things,
whether the untrue or alleged untrue statement of a material fact or the
omission or alleged omission to state a material fact has been made by, or
relates to, information supplied by such party, and the parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such statement or omission. The parties hereto agree that it would not be just
and equitable if contributions pursuant to this paragraph were to be determined
by pro rata allocation or by any other method of allocation that does not take
account of the equitable considerations referred to herein. The amount paid by
an indemnified party as a result of the Losses referred to in the first sentence
of this paragraph shall be deemed to include any legal and other expenses
reasonably incurred by such indemnified party in connection with investigating
or defending any Loss that is the subject of this paragraph. No person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any Person who is not
guilty of fraudulent misrepresentation.

(e) Other Indemnification. The provisions of this Section 2.08 shall be in
addition to any other rights to indemnification or contribution that an
indemnified party may have pursuant to law, equity, contract or otherwise.

Section 2.09 Rule 144 Reporting. With a view to making available the benefits of
certain rules and regulations of the Commission that may permit the sale of the
Registrable Securities to the public without registration, the Partnership
agrees to use its commercially reasonable efforts to:

(a) make and keep public information regarding the Partnership available, as
those terms are understood and defined in Rule 144 under the Securities Act, at
all times from and after the date hereof;

 

14



--------------------------------------------------------------------------------

(b) file with the Commission in a timely manner all reports and other documents
required of the Partnership under the Exchange Act at all times from and after
the date hereof; and

(c) so long as a Holder owns any Registrable Securities, furnish to such Holder
forthwith upon request a copy of the most recent annual or quarterly report of
the Partnership, and such other reports and documents so filed as such Holder
may reasonably request in availing itself of any rule or regulation of the
Commission allowing such Holder to sell any such securities without
registration.

Section 2.10 Transfer or Assignment of Registration Rights. The rights to cause
the Partnership to register Registrable Securities or to undertake a Primary
Offering granted to a Holder by the Partnership under this Article II and all
other rights as a Holder hereunder may be transferred or assigned by such Holder
to one or more transferee(s) or assignee(s) of such Registrable Securities;
provided, however, that (a) unless such transferee or assignee is an Affiliate
of the Holder, each such transferee or assignee holds Registrable Securities
representing at least $2.0 million of Registrable Securities (based on the last
sales price of the Common Units as of the trading date prior to the time of such
transfer or assignment), subject to adjustment pursuant to Section 3.04, (b) the
Partnership is given written notice prior to any said transfer or assignment,
stating the name and address of each such transferee or assignee and identifying
the Registrable Securities with respect to which such registration rights are
being transferred or assigned, (c) each such transferee or assignee agrees to be
bound by this Agreement; and (d) each such transferee or assignee shall be
deemed to be included in the applicable Holder Group of the transferring Holder
for all purposes of this Agreement, unless such transferee or assignee is a
member of another Holder Group at the time of such transfer or assignment, such
that no transfer or assignment of any Registrable Securities hereunder shall
create an additional Holder Group; provided, further, that, notwithstanding
anything to the contrary herein, effective upon receipt by Louisiana Midstream,
LLC of Registrable Securities transferred by PennTex Development or its
transferees and subject to the appointment of a designated Holder Group
representative to receive all notices and communications hereunder, Louisiana
Midstream, LLC and its transferees, if any, shall constitute one, and not more
than one, additional Holder Group.

Section 2.11 Limitation on Subsequent Registration Rights. From and after the
date hereof, the Partnership shall not enter into any agreement with any current
or future holder of any securities of the Partnership that would allow such
current or future holder to require the Partnership to include securities in any
registration statement filed by the Partnership on a basis that would reduce or
limit the rights of the Holders of Registrable Securities hereunder or otherwise
on terms more favorable in the aggregate to such other holders than this
Agreement.

Section 2.12 Restrictions on Public Sale by Holders of Registrable Securities.
Each Holder who, along with its Affiliates, holds at least five percent of the
then-outstanding Registrable Securities agrees to enter into a customary letter
agreement with underwriters providing such Holder will not effect any public
sale or distribution of the Registrable Securities during a period not to exceed
60 calendar days beginning on the date of a prospectus or prospectus supplement
filed with the Commission with respect to the pricing of an Underwritten

 

15



--------------------------------------------------------------------------------

Offering, provided that (i) the duration of the foregoing restrictions shall be
no longer than the duration of the shortest restriction generally imposed by the
underwriters on the Partnership or the officers, directors or any other
unitholder of the Partnership on whom a restriction is imposed; and (ii) the
restrictions set forth in this Section 2.12 shall not apply to any Registrable
Securities that are otherwise sold in connection with an Underwritten Offering
pursuant to this Agreement.

ARTICLE III.

MISCELLANEOUS

Section 3.01 Communications. All notices and other communications provided for
or permitted hereunder with respect to a Holder shall be made in writing by
electronic mail, courier service or personal delivery to the Holder’s applicable
Holder Group representative appointed to receive such notices:

(a) if to PennTex Development, for itself or as representative of its Holder
Group:

PennTex Midstream Partners, LLC

11931 Wickchester Ln., Suite 300

Houston, TX 77043

Attn: Stephen M. Moore

Email: smoore@penntex.com

(b) if to MRD WHR or to MRD WHR (MRD), for itself or as representative of its
Holder Group:

MRD WHR LA Midstream LLC

500 Dallas Street, Suite 1800

Houston, TX 77002

Attn: Kyle N. Roane

Email: kroane@memorialrd.com

(c) if to MRD WHR (WHR), for itself or as representative of its Holder Group:

WHR Midstream LLC

9805 Katy Fwy, Suite 400

Houston, Texas 77024

Attn: Jay Graham

Email: jay.graham@wildhorseresources.com

(d) except as permitted by Section 2.10, if to a transferee of any Holder, to
the Holder Group representative of the transferring Holder; and

 

16



--------------------------------------------------------------------------------

(e) if to the Partnership:

PennTex Midstream Partners, LP

11931 Wickchester Ln., Suite 300

Houston, TX 77043

Attn: Stephen M. Moore

Email: smoore@penntex.com

with a copy to NGP X US Holdings, L.P. (for so long as funds affiliated with NGP
X US Holdings, L.P. own, directly or indirectly through one or more
intermediaries, any securities of the Partnership):

NGP X US Holdings, L.P.

5221 N. O’Conner Blvd., Suite 1100

Irving, TX 75039

Attn: Cameron Dunn

Email: cdunn@ngptrs.com

All such notices and communications shall be deemed to have been received at the
time delivered by hand, if personally delivered; when receipt acknowledged, if
sent via facsimile or sent via electronic mail; and when actually received, if
sent by courier service or any other means.

Section 3.02 Successor and Assigns. This Agreement shall inure to the benefit of
and be binding upon the successors and assigns of each of the parties, including
subsequent Holders of Registrable Securities to the extent permitted herein.

Section 3.03 Assignment of Rights. All or any portion of the rights and
obligations of the Holders under this Agreement may be transferred or assigned
by the Holders in accordance with Section 2.10 hereof.

Section 3.04 Recapitalization, Exchanges, Etc. Affecting the Registrable
Securities. The provisions of this Agreement shall apply to the full extent set
forth herein with respect to any and all securities of the Partnership or any
successor or assign of the Partnership (whether by merger, consolidation, sale
of assets or otherwise) that may be issued in respect of, in exchange for or in
substitution of, the Registrable Securities, and shall be appropriately adjusted
for combinations, splits, recapitalizations, pro rata distributions and the like
occurring after the date of this Agreement.

Section 3.05 Specific Performance. Damages in the event of breach of this
Agreement by a party hereto may be difficult, if not impossible, to ascertain,
and it is therefore agreed that each party, in addition to and without limiting
any other remedy or right it may have, will have the right to an injunction or
other equitable relief in any court of competent jurisdiction, enjoining any
such breach, and enforcing specifically the terms and provisions hereof, and
each of the parties hereto hereby waives any and all defenses it may have on the
ground of lack of jurisdiction or competence of the court to grant such an
injunction or other equitable relief. The existence of this right will not
preclude any such party from pursuing any other rights and remedies at law or in
equity that such party may have.

Section 3.06 Counterparts. This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which counterparts, when so executed and delivered, shall be deemed to be an
original and all of which counterparts, taken together, shall constitute but one
and the same Agreement.

 

17



--------------------------------------------------------------------------------

Section 3.07 Headings. The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.

Section 3.08 Governing Law. The laws of the State of New York shall govern this
Agreement.

Section 3.09 Severability of Provisions. Any provision of this Agreement that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof or affecting or impairing the
validity or enforceability of such provision in any other jurisdiction.

Section 3.10 Scope of Agreement. This Agreement is intended by the parties as a
final expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter contained herein. There are no restrictions, promises,
warranties or undertakings, other than those set forth or referred to herein
with respect to the rights granted by the Partnership set forth herein. This
Agreement supersedes all prior agreements and understandings between the parties
with respect to such subject matter.

Section 3.11 Amendment. This Agreement may be amended only by means of a written
amendment signed by the Partnership and the Holders of a majority of the then
outstanding Registrable Securities; provided, however, that no such amendment
shall materially and adversely affect the rights of any Holder hereunder without
the consent of such Holder, whether or not such Holder is disproportionately
adversely affected compared to each other Holder.

Section 3.12 No Presumption. If any claim is made by a party relating to any
conflict, omission, or ambiguity in this Agreement, no presumption or burden of
proof or persuasion shall be implied by virtue of the fact that this Agreement
was prepared by or at the request of a particular party or its counsel.

Section 3.13 Aggregation of Registrable Securities. All Registrable Securities
held or acquired by Persons who are Affiliates of one another shall be
aggregated together for the purpose of determining the availability of any
rights under this Agreement.

Section 3.14 Obligations Limited to Parties to Agreement. Each of the parties
hereto covenants, agrees and acknowledges that no Person other than the
Partnership and the Holders shall have any obligation hereunder and that,
notwithstanding that one or more of the Holders may be a corporation,
partnership or limited liability company, no recourse under this Agreement or
under any documents or instruments delivered in connection herewith or therewith
shall be had against any former, current or future director, officer, employee,
agent, general or limited partner, manager, member, stockholder or Affiliate of
any of the Holders or any former, current or future director, officer, employee,
agent, general or limited partner, manager, member, stockholder or Affiliate of
any of the foregoing, whether by the enforcement of any assessment

 

18



--------------------------------------------------------------------------------

or by any legal or equitable proceeding, or by virtue of any applicable law, it
being expressly agreed and acknowledged that no personal liability whatsoever
shall attach to, be imposed on or otherwise be incurred by any former, current
or future director, officer, employee, agent, general or limited partner,
manager, member, stockholder or Affiliate of any of the Holders or any former,
current or future director, officer, employee, agent, general or limited
partner, manager, member, stockholder or Affiliate of any of the foregoing, as
such, for any obligations of the Holders under this Agreement or any documents
or instruments delivered in connection herewith or therewith or for any claim
based on, in respect of or by reason of such obligation or its creation, except
in each case for any assignee of the Holders hereunder.

Section 3.15 Independent Nature of Each Holder’s Obligations. The obligations of
each Holder under this Agreement are several and not joint with the obligations
of any other Holder, and no Holder shall be responsible in any way for the
performance of the obligations of any other Holder under this Agreement;
provided, however, that each Holder consents to the designation of the
applicable Holder Group representative set forth in Section 3.01 to act on
behalf of such Holder’s Holder Group pursuant to Section 2.01, Section 2.02 and
Section 2.03. Nothing contained herein, and no action taken by any Holder
pursuant thereto, shall be deemed to constitute the Holders as a partnership, an
association, a joint venture or any other kind of group or entity, or create a
presumption that the Holders are in any way acting in concert or as a group with
respect to such obligations or the transactions contemplated by this Agreement.
Each Holder shall be entitled to independently protect and enforce its rights,
including without limitation, the rights arising out of this Agreement, and it
shall not be necessary for any other Holder to be joined as an additional party
in any proceeding for such purpose.

Section 3.16 Interpretation. All references to instruments, documents, contracts
and agreements are references to such instruments, documents, contracts and
agreements as the same may be amended, supplemented and otherwise modified from
time to time, unless otherwise specified. The word “including” shall mean
“including but not limited to.” Whenever any determination, consent or approval
is to be made or given by the Holders under this Agreement, such action shall be
in the Holders’ sole discretion unless otherwise specified.

[Signature page follows]

 

19



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto execute this Agreement, effective as of
the date first above written.

 

PENNTEX MIDSTREAM PARTNERS, LLC By: /s/ Steven R. Jones Name: Steven R. Jones
Title: Chief Financial Officer MRD WHR LA MIDSTREAM LLC By: /s/ Kyle N. Roane
Name: Kyle N. Roane Title: Manager PENNTEX MIDSTREAM PARTNERS, LP By: PENNTEX
MIDSTREAM GP, LLC, its general partner By: /s/ Steven R. Jones Name: Steven R.
Jones Title: Chief Financial Officer

Signature Page to Registration Rights Agreement